Citation Nr: 0011248	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  95-09 224A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for urethral 
strictures, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disorder, currently rated 20 percent disabling.

3.  Whether the veteran has submitted timely appeals for a 
claim for service connection for a left shoulder disorder and 
for a claim for a compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
March 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision by 
the RO which denied an increase in a 20 percent rating for a 
right knee disorder, denied an increase in a 10 percent 
rating for urethral strictures, denied a compensable rating 
for hearing loss, and denied service connection for a left 
shoulder disorder.  In June 1996, the RO increased the rating 
for urethral strictures to 20 percent, and in July 1998, the 
RO increased the rating for urethral strictures to 30 
percent.  The veteran has not indicated he is satisfied with 
the higher rating; thus, the claim for an increased rating 
for urethral stricture is still before the Board.  AB v. 
Brown, 6 Vet.App. 35 (1993).  

In July 1999, the Board remanded the claims to the RO for 
further development.  The remand also involved giving the 
veteran an opportunity to submit evidence and argument 
regarding whether the claims of service connection for a left 
shoulder disorder and for a compensable rating for hearing 
loss were timely appealed.


FINDINGS OF FACT

1.  Prior to February 1997, the veteran's urethral strictures 
were manifested by  some postvoid dribbling (although use of 
absorbent materials was not required), urinary frequency 
(involving voiding every 1 1/2 hours during the day and 3 times 
during the night), and some urinary retention (but no need 
for intermittent or continuous catheterization).  During this 
period the condition was not manifested by frequent 
dilatations with cystitis. 

2.  Since February 1997, the veteran's urethral strictures 
have had the above-described manifestations, and there has 
also been the need for intermittent catheterization due to 
obstructed voiding.  

3.  The veteran's right knee disorder (including arthritis) 
is manifested by essentially full range of motion (slightly 
reduced by pain during flare-ups) and no more than slight 
instability.

4.  The veteran has not submitted timely substantive appeals 
for the claim for service connection for a left shoulder 
disorder and for the claim for a compensable rating for 
hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
urethral strictures prior to February 1997, and in excess of 
30 percent since then, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.115a, Code 7518 (1993), §§ 4.115a, 
4.115b, Code 7518 (1999).

2.  The criteria for a rating in excess of 20 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5257, 5260, 
5261 (1999).

3.  The claim for service connection for a left shoulder 
disorder and the claim for an increased (compensable) rating 
for hearing loss have not been timely appealed.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200, 20.202, 20.302 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

The veteran had active duty in the Army from July 1968 to 
March 1971.  He received numerous wounds in combat in 
Vietnam, including wounds resulting in a right knee disorder 
and urethral strictures.  

In April 1971, the RO assigned the veteran a 100 percent pre-
stabilization rating due to multiple fragment wounds.  [The 
veteran has a number of service-connected disabilities, many 
from combat wounds, such as blindness, and he has had a 
combined total compensation rating since service.]

In August 1971, the RO assigned a 20 percent rating for 
service-connected residuals of a fragment wound of the right 
knee with chondromalacia.  The RO also assigned a 10 percent 
rating for service-connected urethral strictures.

In November 1991, the veteran underwent 
dilatation/cystoscopy.  The postoperative diagnosis was 
urethral stricture.

In August 1993, the veteran filed claims for increased 
ratings for a right knee disability and for urethral 
strictures.

From 1993 to 1999, he submitted written statements attesting 
to the problems he had with his right knee disability.  He 
claimed he had episodic pain, weakness, instability and 
laxity of the knee.  He also claimed he had frequent falls as 
a result of right knee difficulties.  He stated he had 
problems negotiating stairs, especially when descending 
stairs.  He indicated he had a rotation of the tibia which 
also caused right knee problems.  With respect to his 
urethral strictures, the veteran stated he had difficulty 
passing urine in public restrooms as he needed undisturbed 
concentration.  He also stated that compensatory 
muscularization of the bladder resulted in a reduced 
capacity.  He further stated that ejaculation through a 
reduced opening was obviously made more problematic.

On October 1993 VA examination, the veteran stated he 
sustained a shrapnel injury to the right knee in 1969.  He 
related he had surgery of the knee that same year.  
Currently, he reported having weakness and pain of the right 
knee.  He reported a history of urethral strictures.  He 
indicated that due to prolonged Foley catheterizations, he 
developed a urethral stricture.  He indicated he had numerous 
dilations and stated that the last time he had a dilation 
done was in 1971.  He later reported his last dilation was 
two years prior.  He complained of urinary retention, 
dribbling, and that it took a long time to pass urine.  He 
reported he had recurrent urinary tract infections on and 
off.  

Examination of the right knee joint revealed a well-healed 
scar.  There was cracking sounds heard on flexion and 
extension.  He had decreased strength in the right knee joint 
but had no swelling of the joint.  The diagnosis was right 
knee degenerative arthritis with instability and chronic 
urethral stricture.  November 1993 X-ray studies of the right 
knee revealed post-traumatic features with metallic foreign 
bodies and mild osteoarthritis.

On January 1994 VA examination, the veteran stated he was 
told that there was not enough scarring at this time to 
warrant dilation.  He stated he had had dilations performed 
on several occasions.  He related he took Prilosec with 
incomplete control of his symptoms.  He reported having a 
great deal of difficulty with urethral stricture.  He stated 
his urethral problems began after prolonged catheterization 
postoperatively in 1970.  He claimed he frequently had 
difficulty in initiating micturition and in terminating it.  
He stated he dribbled postvoiding.  Physical examination was 
essential negative.  The diagnosis was urethral strictures.  
The examiner stated the veteran was to have a urology 
consultation to further evaluate the status of his urethra 
and in particular to determine whether he needed further 
dilation at this time.

In February 1994, a VA physician stated that a urology 
consultation was not necessary to demonstrate the veteran had 
a significant problem with voiding secondary to his long-
standing urethral stricture.

On a May 1995 VA examination, the veteran stated he 
occasionally took Septra for repeat urinary tract infections.  
He claimed he had a difficult time voiding with incomplete 
release of his urine.  He denied dysuria or nocturia but did 
state he had a difficult time in completely voiding.  The 
veteran also complained of weakness of the right knee.  He 
stated that his right leg appeared to evert and that as a 
result was causing a strain on the ligament on the medial 
aspect of the right knee.  Physical examination revealed the 
veteran was not in any acute distress.  His right knee showed 
no limitation of motion.  There appeared to be normal flexion 
and extension and there was no evidence of heat or erythema.  
The diagnoses were status post urethral stricture, status 
post shrapnel wound of the bladder; and multiple shrapnel 
wound to the right knee.  

During a May 1995 VA orthopedic examination, the veteran 
again related he sustained a shrapnel injury to the right 
knee and that he thereafter underwent surgery.  He indicated 
he now had crepitation as well as some buckling of the knee.  
He did not complain of any locking.  He stated his symptoms 
were usually aggravated during periods of excessive physical 
stress.  Physical examination showed his right knee had 0 
degrees to 115 degrees of flexion.  He had crepitation on 
flexion and extension.  He had mild anteromedial instability.  
There were no areas of swelling, discoloration or tenderness.  
The examiner diagnosed degenerative joint disease of the 
right knee.  X-ray studies of the right knee revealed 
shrapnel in the soft tissues with minimal juxta-articular 
osteoarthritic changes involving the medial compartment.

During a September 1995 RO hearing, the veteran stated he had 
weakness, soreness, and instability of the right knee.  He 
reported he had a clicking sound in his knee.  He denied any 
swelling of the knee joint.  He claimed he had problems 
negotiating stairs, especially when he went down stairs.  
With respect to his claim for increased rating for urethral 
strictures, the veteran testified he had problems with his 
flow and that he had pain and discomfort with sex.  He also 
stated he experienced urinary tract infections.  He stated 
that he had urine which was left behind after he relieved 
himself.  He reported he got up approximately 3 to 4 times a 
night due to the fact that his bladder only held 
approximately 6 ounces of urine.

In June 1996, the RO hearing officer increased the rating for 
urethral strictures to 20 percent, effective from August 
1993. 

A July 1996 echogram pelvic B-scan showed that the bladder 
after voiding contained 143 ml of urine which was a 
significant post-void residual.  The impression was post void 
residual of the urinary bladder.  A July 1996 retrograde 
cystogram revealed an impression of normal pendulous urethra 
and nondelineation of the posterior urethra.  The primary 
diagnostic code was minor abnormality.  In December 1996, the 
veteran was seen for bladder outlet obstruction secondary to 
posterior urethral stricture, and he was referred to the 
genitorurinary clinic for further evaluation.  When seen at 
such clinic in January 1997, he complained of urinary 
frequency, decreased force of stream, dribbling, nocturia 3 
times per night, and occasional ejaculatory pain.  He said he 
took sitz baths which gave some relief.  It was noted there 
was a history of strictures, with the last dilatation 4 1/2 
years ago.  It was planned that the veteran would undergo a 
cystoscopy and possibly a urethral dilatation.

In February 1997, the veteran underwent a cystoscopy and 
urethral dilatation due to urethral stricture.  The operation 
report related the veteran had a long history of urethral 
stricture since his hospitalization following an injury in 
Vietnam.  The veteran related that his stream was markedly 
slow and he had some ballooning of his proximal urethra.  The 
doctor stated that the plan was to have the veteran dilate 
himself which he hoped would hopeful keep his stricture open.

An April 1998 VA general examination report shows the veteran 
complained of pain, weakness and occasional swelling of the 
right knee.  He denied having any stiffness or locking.  He 
also denied heat or redness.  He claimed the knee was 
unstable, at times, when going down stairs.  He stated he had 
fatigability and lack of endurance of the right knee.  
Physical examination of the right knee revealed flexion to 
130 degrees active and 140 degrees passive.  An examination 
of the right knee showed many shrapnel wounds.  There was a 3 
inch scar on the suprapatellar area and also a 2 inch scar on 
the medial aspect of the right knee.  There was slight loss 
of tissue on the medial aspect of the patella and there was 
also slight atrophy of the quads near the insertion of the 
right knee.  The diagnosis was status post shrapnel wound of 
the right knee with retained shrapnel.  X-ray studies of the 
right knee revealed an impression of multiple metallic 
foreign bodies in the soft tissue and bone and possibly the 
joint space.

In July 1998, the RO increased the rating for urethral 
strictures to 30 percent, effective from February 1997.

During a September 1999 VA examination of the knee, the 
veteran gave a history of sustaining a shrapnel injury to the 
right knee in service.  He stated surgery was performed to 
remove the shrapnel but that since the injury he had had 
problems with his knee.  During examination, the veteran 
stated he had intermittent pain of the right knee.  He stated 
there was also weakness and occasional stiffness of the knee.  
He denied swelling, heat, or redness.  He stated the knee 
gave way at times, especially when he went down stairs.  He 
reported he also had locking when the knee gave way.  He 
claimed he had fatigability and lack of endurance.  He stated 
he had flare-ups which occurred every two days and lasted for 
12 hours.  When asked about pain, he stated his pain was 
moderate in degree and was precipitated by walking and going 
down stairs.  He stated the pain was alleviated by the use of 
Motrin and rest.  The examiner reported he did not see the 
veteran during a flare-up but thought that the veteran would 
lose an additional estimated 10 to 20 percent.  

Physical examination of the right knee revealed flexion to 
140 degrees and extension to 0 degrees.  On flexion and 
extension of the right knee definite crepitation was felt 
laterally to the patella.  There was no lateral instability 
of the right knee.  However, there was a positive Lachman 
sign with anterior and posterior instability, slightly over 5 
mm.  There was a 3 inch scar in the medial and lateral 
aspects of the right knee.  His ambulation was normal.  The 
diagnosis was chondromalacia of the right knee with retained 
foreign bodies, instability, and crepitation.  X-ray studies 
of the right knee revealed multiple metallic foreign bodies 
in soft tissue and bone and possibly joint spaces.

With respect to his urethral stricture, the veteran reported 
he had repeated dilatations until two years ago.  He stated 
that when he was dilating himself he had to stop as he was 
unable to pass the catheter through his urethra.

Physical examination pertaining to urethra strictures 
revealed he had no lethargy, weakness, anorexia, or weight 
loss.  He had frequency, requiring him to go every 1 1/2 hours 
a day, eight times a day.  During the night he had nocturia x 
3.  He had no real dysuria, but he did have dribbling after 
each voiding.  He was not incontinent and did not need a pad 
or absorbent material.  He had no surgery on the urethra but 
reported having urinary tract infections every year.  There 
was no renal colic, no bladder stones, no acute nephritis, no 
recent hospitalizations for urinary tract disease, and no 
treatment for malignancy.  The examiner stated that 
catheterizations are needed.  The examiner reported there had 
been no drainage procedure, no diet therapy, no medications, 
and no invasive or noninvasive procedure in the past two 
years.  The physician stated the veteran was able to work 
through his genitourinary problem but had difficult 
ejaculation.  The examiner diagnosed symptomatic urethral 
stricture, affecting sexual function.

II.  Analysis

A.  Increase Ratings

The veteran's claims for increased ratings are well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

1.  Increased rating for urethral strictures

During the pendency of the veteran's appeal, effective in 
February 1994, the criteria for rating urethral strictures 
were changed.  Where the law or regulation changes before 
conclusion of the appeal process, the version most favorable 
to the veteran applies.  Karnas v. Derwinski, 1 Vet App 308 
(1991).  In applying the rating criteria most favorable to 
the veteran, the new criteria can only be applied from 
February 1994 (the effective date of the new criteria).  See 
VAOPGCPREC 3-2000.

The criteria prior to February 1994 provided that stricture 
of the urethra warranted a 30 percent rating when there was 
stricture requiring frequent dilatations with cystitis.  A 10 
percent rating was warranted for a stricture requiring 
dilatations every two or three months.  38 C.F.R. § 4.115a, 
Code 7518 (1993).  

The rating criteria effective since February 1994 provide 
that a urethral stricture will be rated as a voiding 
dysfunction.  38 C.F.R. § 4.115b, Code 7518 (1999).  A 
voiding dysfunction is rated according to the particular 
condition, such as urine leakage, frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a (1999).  

When rating a voiding dysfunction on the basis of urine 
leakage, a 60 percent rating is assigned when the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day is required; a 40 percent 
rating is assigned when the wearing of absorbent materials 
which must be changed 2 to 4 times per day is required; and a 
20 percent rating is assigned when the wearing of absorbent 
materials which must be changed less than 2 times per day is 
required.  Id.  

When rating a voiding dysfunction based on urinary frequency, 
a 40 percent rating is assigned when there is a daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night; and a 20 percent rating is 
assigned when there is a daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night.  Id.

When rating a voiding dysfunction based on obstructed 
voiding. a maximum 30 percent rating is assigned when there 
is urinary retention requiring intermittent or continuous 
catheterization.  Id.

The Board must determine whether evidence from August 1993 
(the effective date of the increased rating to 20 percent) to 
February 1997 (the effective date of the increased rating to 
30 percent) shows that the veteran is entitled to a rating in 
excess of 20 percent.  In this regard, the Board must observe 
that the new rating criteria can only be applied subsequent 
to February 1994 (the effective date of the new criteria).  
See VAOPGCPREC 3-2000.

Evidence on file concerning the status of the condition prior 
to the February 1994 change in the rating criteria includes a 
November 1991 operation report which shows the veteran 
underwent dilatation and cystoscopy.  Medical reports and 
examinations from 1993 to 1994 show the veteran stated he had 
difficulty passing urine, he had urinary retention, he had 
postvoid dribbling, and that he had difficulty in initiating 
micturition and in terminating it.  These symptoms and 
complaints do not show that the veteran meets the 
requirements for a rating in excess of 20 percent under the 
old criteria.  Although the evidence shows the veteran 
underwent dilatation in 1991, there is no evidence of 
frequent dilatations with cystitis.  Thus, the next higher 
rating of 30 percent is not warranted prior to February 1994 
under the old criteria.

Next, the Board must determine whether under either the old 
or the new rating criteria the veteran is entitled to an 
increase in the 20 percent rating during the period from 
February 1994 to February 1997.  The Board must specifically 
determine whether evidence pertinent to the period from 
February 1994 (date of change in the rating criteria) to 
February 1997 (effective date of increased rating to 30 
percent) shows that a rating in excess of 20 percent is 
warranted.  A review of the evidence pertinent to this time 
frame demonstrates the veteran was examined in May 1995, and 
he then stated he had difficulty voiding and that he had an 
incomplete release of urine.  He had no dysuria or nocturia 
but had a difficult time completing voiding.  During a 
September 1995 RO hearing the veteran alleged he had problems 
with his urine flow and that he had pain and discomfort with 
sex.  He stated he had retention of urine after voiding.  He 
also stated he got up approximately 3 to 4 times a night to 
void.  A July 1996 echogram showed the bladder contained 143 
ml of urine after voiding which the examiner considered a 
significant post-void residual.  He was diagnosed as having a 
post-void residual of the bladder.  During this time period, 
prior to February 1997, he did not undergo catheterizations 
or dilatations.  An analysis of the evidence under the old 
rating criteria fails to demonstrate a rating in excess of 20 
percent is warranted.  The next higher 30 percent rating 
criteria are not demonstrated.  The record related to this 
period of time contains no evidence of frequent dilatations 
with cystitis.  Consequently, the next higher rating of 30 
percent under the old criteria is not warranted.  With 
respect to the new rating criteria, the Board observes that 
the evidence concerning the period from February 1994 
(effective date of new criteria) to February 1997 (effective 
date of the assignment of a 30 percent rating) does not show 
that the veteran wore absorbent materials, that he had a 
daytime voiding interval less than one hour or that he was 
awakening to void five or more times per night, or that he 
had urinary retention requiring intermittent or continuous 
catheterization.  Thus, a rating in excess of 20 percent 
under the new criteria for the period of February 1994 to 
February 1997 is not warranted.

In February 1997, the veteran underwent cystoscopy and 
urethral dilatation due to urethral stricture.  Following the 
procedure, the doctor suggested that the veteran dilate 
himself for the purpose of keeping the stricture open.  Based 
on this report, the RO granted an increased rating to 30 
percent, effective from February 1997. 

The Board must adjudicate whether a rating in excess of 30 
percent is warranted effective from February 1997.  In 
adjudicating this issue, the Board must again consider the 
old and the new rating criteria.  Under the old criteria, the 
veteran's 30 percent rating is the maximum schedular rating 
assignable.  Under the new criteria, 30 percent is the 
maximum rating for a voiding dysfunction manifested by 
obstructive voiding, and such is assigned when there is 
urinary retention requiring intermittent or continuous 
catheterization.  The RO has assigned a 30 percent rating on 
this basis.  In order for the veteran to receive the next 
higher rating of 40 percent, there would have to be voiding 
dysfunction with urine leakage and a need to wear absorbent 
materials which require changing 2 to 4 times a day, or there 
would have to be voiding dysfunction with urinary frequency 
which involves daytime voiding of intervals of less than one 
hour or awakening to void 5 or more times per night.  The 
evidence does not show that the veteran meets any of these 
criteria.  On September 1999 VA examination, the veteran 
reported he had urinary frequency which required him to go 1 
1/2 hours a day, eight times a day.  He stated that at night he 
had nocturia times 3.  There are similar earlier accounts.  
It was reported that he was not incontinent, and despite some 
complaints of postvoid dribbling there is no need for 
absorbent materials.  Given these facts, the veteran does not 
meet the criteria for a rating in excess of 30 percent, 
effective from February 1997.

The Board must find that the preponderance of the evidence is 
against the claim for an increased rating for all periods of 
the veteran's appeal.  Thus, the benefit-of-the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

2.  Increased rating for a right knee disorder

The veteran is currently assigned a 20 percent rating for a 
right knee disorder under 38 C.F.R. § 4.71a, Code 5257.  This 
code provides that recurrent subluxation or lateral 
instability of a knee is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  The 
medical evidence, including VA examinations from 1993 to 
1999, shows the veteran has some instability of the right 
knee.  However, such instability has been described as mild 
or slight.  There is no medical evidence demonstrating 
moderate instability of the knee.  Thus, no more that a 10 
percent rating is warranted under this code.

Degenerative joint disease of the right knee joint was noted 
on X-ray studies in November 1993.  Traumatic arthritis is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate limitation-of-motion diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  Medical reports from 1993-1999 
show the veteran's right knee has full extension (to 0 
degrees) and at worse has had no less than 115 degrees of 
flexion of the right knee.  However, most of the time, the 
veteran was noted to have full flexion (140 degrees).  If the 
veteran's right knee disorder was strictly rated under either 
Code 5260 or Code 5261, he would be assigned a noncompensable 
rating for the right knee.  However, the presence of 
arthritis with at least some limitation of motion supports a 
rating of 10 percent for the right knee under Codes 5003 and 
5010.  There is no objective evidence of additional 
limitation of motion of the right knee due to pain on use to 
the extent necessary for a higher 20 percent rating under 
limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical evidence shows that minimal right knee arthritis 
has been confirmed by X-rays, and the records as a whole show 
minimal limitation of motion due to pain on use.  This 
supports a 10 percent rating for the right knee condition 
under Codes 5003-5010.  As previously discussed, a 10 percent 
rating is warranted for right knee instability under Code 
5257.  Recent precedent opinions of the VA's General Counsel 
permit separate ratings for arthritis with limitation of 
motion of a knee (Codes 5003-5010) and for instability (Code 
5257).  See VAOPGCPREC 9-98 and 23-97.  However, the 
assignment of separate 10 percent ratings (i.e., 10 percent 
for arthritis with limitation of motion, plus 10 percent for 
instability) would not provide the veteran with a rating in 
excess of his current 20 percent. 

Given the circumstances of this case, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for a right knee disorder.  Thus, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Timeliness of appeals of a claim for service connection 
for a left shoulder disorder and of a claim for an increased 
(compensable) rating for hearing loss.

While the case was before the Board in July 1999, by way of a 
remand, the Board fulfilled its due process requirement of 
giving the veteran an opportunity to submit argument and/or 
evidence on the timeliness of appeals of a claim for service 
connection for a left shoulder disorder and of a claim for a 
compensable rating for hearing loss.  Marsh v. West, 11 Vet. 
App. 468 (1998); Bernard v. Brown, 4 Vet. App. 384 (1993).  
In response to the Board's July 1999 remand, the RO sent a 
letter to the veteran giving him an opportunity to submit 
evidence and/or argument regarding the timelines issues.  The 
veteran never responded to the RO's letter.  Since the 
veteran was notified and given an opportunity to submit 
evidence and/or argument regarding the timelessness of these 
issues, due process has been fulfilled and the Board may now 
proceed with an adjudication of whether the veteran has 
timely appealed these issues.  The Board has the ultimate 
authority and obligation to determine its own jurisdiction, 
including whether an appeal is timely

Based on a review of the file, the Board finds that the 
veteran has not timely appealed these two claims.

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) to the rating decision and, after a 
statement of the case (SOC) is issued, a timely filed 
substantive appeal.  The claimant has one year from the date 
of notification of the rating decision to file a NOD to 
initiate the appeal process.  A SOC is then forwarded by the 
RO to the claimant.  To complete the appeal, the claimant 
must then file a substantive appeal with the RO within 60 
days of the mailing date of the SOC, or within the remaining 
time, if any, of the one-year period beginning on the date of 
notification of the rating decision, if such remaining time 
is greater than 60 days.  Moreover, if a supplemental 
statement of the case (SSOC) covers issues that were not 
included in the prior SOC, a substantive appeal must be filed 
with respect to the additional issues within 60 days in order 
to perfect an appeal with respect to the additional issues.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

The claims folder reveals that by a May 1994 decision, the RO 
denied service connection for a left shoulder disorder.  In 
June 1994, the veteran was sent notice of the rating 
decision.  In October 1994, the veteran filed a NOD.  In July 
1996, the RO mailed the veteran a SOC pertaining to the issue 
of service connection for a left shoulder disorder.  In 
October 1996, the veteran's representative submitted a 
statement pertaining to the veteran's left shoulder disorder.  
However, such statement would fail to meet the timeliness 
requirements for filing of a substantive appeal.  

By a May 1994 decision, the RO denied a compensable rating 
for hearing loss.  In June 1994, the veteran was sent notice 
of the rating decision which denied the claim.  In October 
1994, the veteran filed a NOD.  In January 1995, the RO 
issued a SOC pertaining to the issue of a compensable rating 
for hearing loss.  In September 1995, the veteran offered 
testimony at a RO hearing regarding the severity of his 
hearing loss; however, even if such were accepted as a 
substantive appeal it would not meet the time limit for a 
filing of a substantive appeal.  

As to both issues, the veteran failed to perfect an appeal by 
filing a timely substantive appeal.  Absent a timely appeal, 
the Board has no jurisdiction to review the May 1994 RO 
decision which denied service connection for a left shoulder 
disorder and denied a compensable rating for hearing loss.  
38 U.S.C.A. §§ 7104, 7105, 7108; Roy v. Brown, 5 Vet. App. 
554 (1993).  Given these circumstances the appeals of these 
claims are dismissed as untimely.  







ORDER

An increased rating for urethral strictures is denied.

An increased rating for a right knee disorder is denied.

The appeals for service connection for a left shoulder 
disorder and for a compensable rating for hearing loss are 
dismissed.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 



